 1

 2

 3

 4

 5

 6

 7

 8

 9
                                       UNITED STATES DISTRICT COURT
10
                                      CENTRAL DISTRICT OF CALIFORNIA
11

12
     UNITED STATES OF AMERICA,                      )   Case No. 18-CR-078-LAL (CC21 - 7058130)
                                                    )
13                                                  )
                     Plaintiff,                     )   *AMENDED* JUDGMENT AND
14                                                  )   COMMITMENT ORDER FOLLOWING
            v.                                      )   REVOCATION OF PROBATION
15                                                  )
     JESUS VALDEZ,                                  )
16                                                  )
                                                    )
17                  Defendant.                      )
                                                    )
18

19
            On October 18, 2018, this matter comes before this Court for hearing on the Petition for
20
     Revocation of Probation and Supervised Release filed on October 12, 2018. Appearing on behalf of
21

22   defendant is Federal Public Defender, Cuauthemoc Ortega, and appearing on behalf of the

23   government is Assistant U.S. Attorney, Sharon McCaslin. Also present is Probation Officer, Mia
24
     Espinoza.
25
            The defendant, after having been advised of the allegations as contained in the Petition,
26
     admitted to the truthfulness of the allegations as contained in the Petition and as amended. Based on
27

28


                                                     - 1 -
 1   defendant’s admission to the allegations, the Court finds that the defendant has violated the terms and

 2   conditions of probation as imposed on August 16, 2018.
 3
              The Court Orders that defendant’s probation is hereby revoked, vacated, and set aside as of
 4
     the date of this hearing. A judgment of conviction is entered and defendant is sentenced as follows:
 5
              Defendant is committed to the custody of the Bureau of Prisons for a period of thirty (30)
 6

 7   days with no supervision to follow. Defendant shall self-surrender to the United States Marshal for

 8   the Central District at 255 E. Temple Street, 3rd Floor, Los Angeles, CA 90012, on Monday, October
 9
     29, 2018, by 12:00 noon.
10
              IT IS SO ORDERED.
11

12

13

14   Dated:    November 1, 2018                    ____________________________________
                                                    ________________
                                                               __ ________
                                                               __       ___
                                                                         ______
                                                                              _ ____
                                                                                  _____
                                                   HONORABLE
                                                   HONORABL  BL
                                                             BLE
                                                               LE LOUI
                                                                  LOUISE
                                                                     UIS
                                                                     UI  SE
                                                                          E A. LAMO
                                                                               LAMOTHE
15
                                                   United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      - 2 -
